     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.167 Page 1 of 30


1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    SAN DIEGO COASTKEEPER,                             Case No.: 20-CV-233 JLS (WVG)
      a California non-profit corporation; and
12
      COASTAL ENVIRONMENTAL                              CONSENT DECREE
13    RIGHTS FOUNDATION, a California
      non-profit corporation,                            (ECF No. 14)
14
                                       Plaintiffs,
15
      v.
16
      USA WASTE OF CALIFORNIA, INC.,
17
      a Delaware corporation,
18                                    Defendant.
19
20          The following Consent Decree (or “Agreement”) is entered into by and between San
21    Diego Coastkeeper (“Coastkeeper”) and Coastal Environmental Rights Foundation
22    (“CERF”) (collectively, “Plaintiffs”) and USA Waste of California, Inc. (“Defendant”).
23    The entities entering into this Consent Decree are each an individual “Party” and
24    collectively the “Parties.”
25          WHEREAS, Coastkeeper is a 501(c)(3) non-profit public benefit corporation
26    organized under the laws of the State of California, with its main office in San Diego,
27    California;
28    ///

                                                     1
                                                                             20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.168 Page 2 of 30


1           WHEREAS, Coastkeeper is dedicated to the preservation, protection, and defense
2     of the rivers, creeks, and coastal waters of San Diego County from all sources of pollution
3     and degradation;
4           WHEREAS, CERF is a non-profit organization founded by surfers in North San
5     Diego County and active throughout California’s coastal communities;
6           WHEREAS, CERF contends it was established aggressively to advocate, including
7     through litigation, for the protection and enhancement of coastal natural resources and the
8     quality of life for coastal residents and that one of CERF’s primary areas of advocacy is
9     water quality protection and enhancement;
10          WHEREAS, USA Waste of California, Inc. leases the facility located at 1001 West
11    Bradley Avenue, El Cajon, California 92020, hereinafter referred to by the Parties as the
12    “El Cajon Facility” or the “Facility;”
13          WHEREAS, USA Waste of California, Inc. operates a waste and recyclables
14    transfer station, recyclables buyback, and household hazardous waste center and equipment
15    maintenance and storage area at the El Cajon Facility;
16          WHEREAS, Plaintiffs contend that their members live and/or recreate in and
17    around waters that Plaintiffs’ members allege receive discharges from the El Cajon
18    Facility, including specifically Forester Creek, the San Diego River, and eventually the
19    Pacific Ocean;
20          WHEREAS, the discharges from the El Cajon Facility are regulated by the National
21    Pollutant Discharge Elimination System (“NPDES”) General Permit No. CAS000001
22    [State Water Resources Control Board] Water Quality Order No. 92-12-DWQ, as amended
23    by Order No. 97-03-DWQ (“1997 Storm Water Permit”) and as amended by Order No.
24    2014-0057-DWQ (“2014 Storm Water Permit”), and the Federal Water Pollution Control
25    Act, 33 U.S.C. §§ 1251 et seq. (“Clean Water Act” or “CWA”);
26          WHEREAS, on September 20, 2019, Plaintiffs sent Defendant, the United States
27    Environmental Protection Agency (“EPA”), EPA Region IX, the State Water Resources
28    Control Board (“State Board”), and the San Diego Regional Water Quality Control Board

                                                   2
                                                                               20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.169 Page 3 of 30


1     (“Regional Board”) a notice of intent to file suit (“Notice Letter”) under Sections 505(a)
2     and (b) of the Clean Water Act, 33 U.S.C. §§ 1365(a) and (b). The Notice Letter alleged
3     violations of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), and violations
4     of the 1997 and 2014 Storm Water Permits at the Facility;
5           WHEREAS, on February 7, 2020, Plaintiffs filed a complaint against Defendant in
6     the United States District Court, Southern District of California (Case No. 3:20-CV-233
7     JLS (WVG)), alleging violations of Section 301(a) of the Clean Water Act, 33 U.S.C.
8     § 1311(a), and violations of the 1997 and 2014 Storm Water Permits at the El Cajon
9     Facility (the “Complaint”);
10          WHEREAS, Plaintiffs allege Defendant to be in violation of the substantive and
11    procedural requirements of the 1997 Storm Water Permit, the 2014 Storm Water Permit,
12    and the Clean Water Act with respect to the El Cajon Facility;
13          WHEREAS, Defendant denies all allegations in the Notice Letter and Complaint
14    relating to the El Cajon Facility;
15          WHEREAS, Plaintiffs and Defendant have agreed that it is in the Parties’ mutual
16    interest to enter into a Consent Decree setting forth terms and conditions appropriate to
17    resolving the allegations set forth in the Complaint without further proceedings;
18          WHEREAS, all actions taken by Defendant pursuant to this Consent Decree shall
19    be made in compliance with all applicable federal and state laws and local rules and
20    regulations.
21          NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE
22    PARTIES AND ORDERED AND DECREED BY THE COURT AS FOLLOWS:
23          1.       The Court has jurisdiction over the subject matter of this action pursuant to
24    Section 505(a) of the Clean Water Act, 33 U.S.C. § 1365(a);
25          2.       Venue is appropriate in the Southern District of California pursuant to Section
26    505(c)(1) of the Clean Water Act, 33 U.S.C. § 1365(c)(1), because the El Cajon Facility is
27    located within this District;
28    ///

                                                     3
                                                                                  20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.170 Page 4 of 30


1           3.     The Complaint states claims upon which relief may be granted pursuant to
2     Section 505(a)(1) of the Clean Water Act, 33 U.S.C. § 1365(a)(1);
3           4.     Plaintiffs have standing to bring this action;
4           5.     The Court shall retain jurisdiction over this matter for purposes of enforcing
5     the terms of this Consent Decree for the life of the Consent Decree or as long thereafter as
6     is necessary for the Court to resolve any motion to enforce this Consent Decree.
7     I.    OBJECTIVES
8           6.     It is the express purpose of the Parties entering into this Consent Decree to
9     further the objectives set forth in the Clean Water Act, 33 U.S.C. §§ 1251 et seq., and to
10    resolve those issues alleged by Plaintiffs in their Complaint. In light of these objectives
11    and as set forth fully below, Defendant agrees to comply with the provisions of this Consent
12    Decree and to comply with the requirements of the 2014 Storm Water Permit and all
13    applicable provisions of the Clean Water Act. Specifically, Defendant agrees to comply
14    with Receiving Water Limitation VI.A. in the 2014 Storm Water Permit, which requires
15    that Defendant “shall ensure that industrial storm water discharges and authorized Non-
16    Storm Water Discharges (“NSWDs”) do not cause or contribute to the exceedance of any
17    applicable water quality standards in any affected receiving water,” and Effluent Limitation
18    V.A. of the 2014 Storm Water Permit, which requires that Defendant “shall implement
19    Best Management Practices (“BMPs”) that comply with the [Best Available Technology
20    Economically Achievable (“BAT”) and the Best Conventional Treatment Technology
21    (“BCT”)] requirements of the [2014 Storm Water Permit] to reduce or prevent discharges
22    of pollutants in [Defendant’s] storm water discharge in a manner that reflects best industry
23    practice considering technological availability and economic practicability and
24    achievability.”
25    II.   AGENCY REVIEW AND TERM OF CONSENT DECREE
26          7.     Plaintiffs shall submit this Consent Decree to the United States Department
27    of Justice and the EPA (collectively, the “Federal Agencies”) within three (3) days of the
28    final signature of the Parties for agency review consistent with 40 C.F.R. § 135.5. The

                                                    4
                                                                                20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.171 Page 5 of 30


1     agency review period expires forty-five (45) days after receipt by both agencies, as
2     evidenced by written acknowledgement of receipt by the Federal Agencies or the certified
3     return receipts, copies of which shall be provided to Defendant if requested. In the event
4     that the Federal Agencies object to entry of this Consent Decree, the Parties agree to meet
5     and confer to attempt to resolve the issue(s) raised by the Federal Agencies within a
6     reasonable amount of time. If the Parties are unable to modify this Consent Decree in a
7     mutually acceptable manner that is also acceptable to the District Court, this Consent
8     Decree shall immediately be null and void as well as inadmissible as a settlement
9     communication under Federal Rule of Evidence 408 and California Evidence Code section
10    1152.
11            8.    The term “Effective Date” as used in this Consent Decree shall mean the day
12    the Court enters this Consent Decree.
13            9.    This Consent Decree shall terminate three (3) years after the Effective Date,
14    unless Early Termination is triggered pursuant to paragraph 10 of this Agreement (the
15    earlier of which shall be the “Termination Date” as used in this Consent Decree).
16            10.   This Consent Decree will terminate early (“Early Termination”) in the
17    following circumstances:
18                  10.1 If Defendant ceases its operations at the El Cajon Facility, transfers its
19            operations at the El Cajon Facility to another entity, is no longer subject to the 2014
20            Storm Water Permit, or files a Notice of Termination via the State Board’s Storm
21            Water Multiple Application and Report Tracking System (“SMARTS”) pursuant to
22            the 2014 Storm Water Permit section II.C.1, and the Notice of Termination is
23            accepted by the State or Regional Board; or
24                  10.2 Otherwise by mutual agreement of the Parties after notice to the
25            Department of Justice.
26                  10.3 If, once the adopted 2018 Storm Water Permit Amendments become
27            effective (currently scheduled for July 1, 2020), Defendant implements and is in
28            compliance at the El Cajon Facility with either the “On-Site Compliance Option” or

                                                     5
                                                                                   20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.172 Page 6 of 30


1            “Off-Site Compliance Option,” as defined and detailed in Attachment I of the 2018
2            Storm Water Permit Amendments, Defendant will no longer have to meet the
3            requirements of Section III of this Consent Decree so long as Defendant maintains
4            compliance with either of those options at the El Cajon Facility.
5            11.   Plaintiffs may conduct an inspection of the El Cajon Facility up to forty-five
6     (45) days prior to the Termination Date. The inspection shall be conducted according to
7     the rules applicable to Annual Site Inspections described in paragraphs 27 and 28 below.
8     III.   COMMITMENTS OF THE PARTIES
9            A.    Storm Water Pollution Control Best Management Practices.
10           12.   Defendant shall maintain and/or develop and implement appropriate Best
11    Management Practices (“BMPs”) necessary to comply with the Storm Water Permit.
12           13.   The BMPs that Defendant plans to maintain and/or develop and implement
13    for the El Cajon Facility as part of this Agreement are described in Exhibit A.
14           B.    Discharge Locations and Storm Water Sampling.
15           14.   Discharge Locations. The current storm water sample locations (“Discharge
16    Locations”) for the El Cajon Facility are identified in Exhibit B. Should the Discharge
17    Locations change from what is presently depicted on Exhibit B, Defendant will provide
18    Plaintiffs with an updated exhibit.
19           15.   Sampling. The following storm water monitoring procedures shall be
20    implemented at the El Cajon Facility:
21                 15.1 Frequency. During the term of this Agreement, Defendant shall collect
22           samples from all Discharge Locations with flow at the El Cajon Facility from a
23           minimum of four (4) “qualified storm events” (“QSEs”), as defined by the 2014
24           Storm Water Permit, that occur in a “Reporting Year,” as defined by the 2014 Storm
25           Water Permit, such that Defendant collects two (2) samples during the first half of
26           the Reporting Year and two (2) samples during the second half of the Reporting
27           Year. If, prior to March 1, Defendant has collected samples from two (2) or fewer
28           QSEs during that Reporting Year, Defendant shall collect samples during as many

                                                   6
                                                                                 20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.173 Page 7 of 30


1           QSEs as necessary until a minimum of 4 storm events have been sampled for the
2           Reporting Year, if feasible. No two (2) samples may be from the same QSE.
3                 15.2 Contained or Stored Storm Water. Defendant shall sample stored or
4           contained storm water discharges from Discharge Locations at the El Cajon Facility,
5           if any, pursuant to Section XI.B.4 of the 2014 Storm Water Permit.
6                 15.3 Parameters. Defendant shall analyze each storm water sample collected
7           from a Discharge Location, pursuant to paragraph 16.1 or 16.2, for the parameters
8           set forth in the below Table 1 Numeric Levels.
9                 15.4 Laboratory. A laboratory accredited by the State of California shall
10          analyze all samples collected pursuant to this Agreement.
11                15.5 Detection Levels. Defendant shall request that the laboratory use
12          analytical methods adequate to detect the individual contaminants at or below
13          Table 1 Numeric Levels.
14                15.6 Hold Time. All samples collected from the El Cajon Facility shall be
15          delivered to the laboratory as necessary, using reasonable best efforts, to ensure that
16          sample “hold time” is not exceeded for each contaminant sampled.
17                15.7 Results. Defendant shall request that sample analysis results be reported
18          to them as soon as possible without incurring “rush” charges.
19                15.8 Reporting. Defendant shall provide Plaintiffs with the complete
20          laboratory results, including a copy of the Quality Assurance/Quality Control and
21          the laboratory report for all samples described and taken in accordance with the
22          samples identified in paragraphs 15.1 and 15.2 collected at the El Cajon Facility,
23          within ten (10) business days of receiving the results.
24          C.    Reduction of Pollutants in Discharges.
25          16.   Contaminant Reduction. Unless otherwise provided by this Agreement,
26    Defendant shall develop and implement BMPs to reduce pollutants in storm water
27    ///
28    ///

                                                   7
                                                                                 20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.174 Page 8 of 30


1     discharges from the El Cajon Facility to levels at or below those in Table 1 (“Numeric
2     Levels”). 1
3            Table 1 2
4                Pollutant                                            Numeric Level 3
5                  Total Recoverable Zinc*                            0.26 mg/L*
6                Total Recoverable Copper*                            0.0332 mg/L*
7                Total Recoverable Aluminum                           0.750 mg/L
8                Total Recoverable Iron                               0.3 mg/L
9                Nitrate + Nitrite Nitrogen                           0.68 mg/L
10               Total Recoverable Lead*                              0.262 mg/L*
11               Enterococcus                                         61 MPN/100 mL
12               Fecal Coliform                                       400 MPN/100 mL
13               Chemical Oxygen Demand                               120 mg/L
14               Total Phosphorous                                    0.1 mg/L
15               pH                                                   6.5-8.5     s.u.
16           *In the case of copper, lead, and zinc, the values listed are the more conservative of
17    the NALs and the hardness-adjusted California Toxics Rule values.
18           17.      Action Plan for Table 1 Exceedances. If Defendant’s monitoring reveals two
19    exceedances of a pollutant’s Numeric Level at any Discharge Location, and there is not
20
21
22    1
       The Numeric Levels for metals marked with an asterisk are hardness dependent. Metal constituents will
      be removed from Table 1 for a Discharge Location if the El Cajon Facility’s storm water sampling under
23    this Consent Decree results in non-detect levels for the metal constituent at that Discharge Location for
24    two (2) consecutive sampled discharges from QSEs.
      2
25     Unless Defendant’s pollutant source assessment states there is the likely presence of additional Pollutants
      at Discharge Location SW6, Defendant shall be required to meet only the pH and Iron Numeric Limits of
26    Table 1 at SW6.
27    3
       Plaintiffs agree if any Pollutant is not detected in two consecutive samples taken during a QSE at a
28    Discharge Location, then that Pollutant will be removed from Table 1 in this Consent Decree for that
      Discharge Location.

                                                           8
                                                                                             20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.175 Page 9 of 30


1     already an Action Plan 4 currently being prepared or in the process of being implemented
2     by Defendant to address or that will address that pollutant (“Action Plan Triggering
3     Event”), Defendant shall prepare an Action Plan for the El Cajon Facility for reducing the
4     Numeric Level of that pollutant. 5 When required, a proposed Action Plan must be
5     submitted to Plaintiffs within forty-five (45) days after Defendant receives the laboratory
6     results reflecting an Action Plan Triggering Event, unless Defendant requests and Plaintiffs
7     agree to an extension, which agreement shall not be unreasonably withheld.
8                   17.1 Action Plan Requirements. The Action Plan shall include at a
9            minimum: (1) the identification of the pollutant(s) causing the Action Plan
10           Triggering Event; (2) an assessment of the potential source of each pollutant
11           discharged that caused the Action Plan Triggering Event; (3) the identification of
12           additional BMPs, if any, that will be designed and implemented for the location(s)
13           of the exceedance discharge in an effort to prevent future exceedances of parameters
14           that triggered the Action Plan (including the possibility of a treatment control BMP,
15           which would be designed to meet the 2014 Storm Water Permit’s Design Storm
16           Standard pursuant to Section X.h.6); and (4) time schedules for implementation of
17           proposed BMPs (if any). Submitting an Action Plan that does not address all of the
18           requirements in this paragraph will be considered a missed deadline after dispute
19           resolution, if any.
20                  17.2 Action Plan Review. Plaintiffs shall have thirty (30) days upon receipt
21           of Defendant’s proposed Action Plan to approve or provide comments to Defendant
22           on the proposed Action Plan. If Plaintiffs provide Defendant comments on the
23
24
      4
        The Action Plan discussed in this Consent Decree is separate and distinct from any “Action Plan”
25    discussed in the Storm Water Permit.
26    5
        To the extent there is a dispute between the Parties regarding whether another Action Plan is required
27    for an exceedance of a pollutant when there is already an Action Plan being prepared or in the process of
      being implemented by Defendant, that dispute shall be resolved pursuant to the Dispute Resolution
28    Procedures under Section VI of this Agreement.

                                                         9
                                                                                          20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.176 Page 10 of 30


1           proposed Action Plan, Defendant shall have thirty (30) days from receipt of
2           Plaintiffs’ comments, unless Defendant requests and Plaintiffs agree to an extension,
3           which agreement shall not be unreasonably withheld, to either incorporate Plaintiffs’
4           material comments into the Action Plan and seek Plaintiffs’ approval of the modified
5           Action Plan or another round of comments if mutually agreed, or, if Defendant
6           declines to accept one or more of Plaintiffs’ material comments, provide Plaintiffs
7           with a written explanation of the grounds for such rejection. Any disputes over the
8           Action Plan, including any requested extensions, shall be resolved pursuant to the
9           Dispute Resolution Procedures of this Agreement, set out in Section VI below.
10          Defendant shall not be required to begin implementation of any Action Plan until
11          Plaintiffs have approved the Action Plan, until the dispute over the Action Plan has
12          been resolved through the Dispute Resolution Procedures, or until mutual agreement
13          of the Parties, whichever is later (“Implementation Triggering Event”).
14                17.3 Action Plan Implementation Timeline. The time schedule(s) for
15          implementation of BMPs pursuant to any Action Plan shall ensure that all BMPs are
16          implemented as soon as possible. Unless the Parties agree during the Action Plan
17          Review process to a longer time period based on the time needed to design, permit,
18          procure, and/or install the necessary equipment, Defendant will implement new
19          BMPs in an Action Plan within three (3) months of the Implementation Triggering
20          Event for BMPs not requiring permitting or approval from agencies or other
21          necessary parties (including, but not limited to, City of El Cajon and the County of
22          San Diego), and within six (6) months of the Implementation Triggering Event for
23          BMPs requiring permitting or approval (“Presumptive Implementation Deadlines”).
24          If Defendant’s Action Plan includes BMPs which require QSE sampling for
25          calibration pursuant to paragraph 17.3.1, the Action Plan implementation timeline
26          shall indicate that discharge monitoring is necessary and will take place when the
27          first QSE following completion of the BMP occurs. To the extent Defendant believes
28          it needs additional time beyond the Presumptive Implementation Deadlines to

                                                  10
                                                                               20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.177 Page 11 of 30


1           complete the implementation of new BMPs pursuant to an Action Plan, or to the
2           extent that, pursuant to paragraph 40, Defendant’s performance within the
3           Presumptive Implementation Deadlines is impossible, illegal, or otherwise
4           prevented by circumstances beyond the Defendant’s control, including due to Force
5           Majeure, Defendant will request in writing an extension from Plaintiffs. Plaintiffs
6           agree that they will not unreasonably withhold agreement to extend any
7           implementation deadlines. Any disputes over the Action Plan implementation
8           timeline, including any requested extensions, shall be resolved pursuant to the
9           Dispute Resolution provisions of this Agreement, set out below in Section VI of this
10          Agreement.
11                       17.3.1. Action Plan QA/QC. If necessary, any BMP quality assurance
12                and quality control (“QA/QC”), including QSE sampling required to calibrate
13                advanced    treatment    BMPs,        shall   occur   before   the   Presumptive
14                Implementation Deadline, if feasible. In the event a QSE does not occur after
15                the Action Plan BMPs are fully operational and before expiration of the
16                Presumptive Implementation Deadline (or any mutually agreed upon
17                extension thereto), Defendant’s Presumptive Implementation Deadline shall
18                be automatically extended until the earlier of: (1) 30 days after the next QSE
19                after the Presumptive Implementation Deadline, or (2) the date of receipt of
20                laboratory results from samples taken during the next QSE after the
21                Presumptive Implementation Deadline. Any Table 1 exceedances occurring
22                prior to the Presumptive Implementation Deadline, prior to any automatic
23                extensions under this paragraph or prior to any mutually agreed upon
24                extension, shall not constitute an Action Plan Triggering Event.
25                17.4 Disputes regarding the adequacy of a particular aspect of the Action
26          Plan shall not impact the schedule for implementing any other unrelated aspect of
27          the Action Plan. Any disputes as to the adequacy of the Action Plan shall be resolved
28    ///

                                                   11
                                                                                  20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.178 Page 12 of 30


1           pursuant to the Dispute Resolution provisions of this Agreement, set out in Section
2           VI below, which shall not be subject to stipulated penalties.
3           18.    Defendant shall contact Plaintiffs to request an extension of any deadline set
4     forth in this Agreement, if necessary, prior to the deadline at issue. Failure to request an
5     extension, if necessary, in this timeframe will be considered a missed deadline. Plaintiffs’
6     consent to Defendant’s requested extension shall not be unreasonably withheld.
7           19.    Defendant shall revise its Storm Water Pollution Prevention Plans
8     (“SWPPPs”) and/or Monitoring & Reporting Plans (“M&RP”), if applicable, within forty-
9     five (45) days of completion and implementation of additional BMPs set forth in the Action
10    Plan. Defendant shall notify Plaintiffs via email when the Action Plan has been completely
11    implemented, and the SWPPP and/or M&RP have been revised, if such revisions are
12    necessary.
13          D.     Visual Observations.
14          20.    Until the Termination Date of the Agreement, Defendant shall conduct and
15    document visual observations required by the Storm Water Permit and as more fully
16    described in the El Cajon Facility SWPPP.
17           E.    Employee Training.
18          21.    Within sixty (60) days of the Effective Date, Defendant shall conduct
19    employee training in order to familiarize employees at the El Cajon Facility with the
20    requirements of the Storm Water Permit and this Agreement. The training program shall
21    include, in particular, the requirements that are contained in this Agreement.
22          F.     Storm Water Pollution Prevention Plan and Monitoring and Reporting
23                 Plan.
24          22.    Within ninety (90) days of the Effective Date of this Agreement, Defendant
25    shall revise the El Cajon Facility’s SWPPP and/or M&RP as applicable to include:
26                 22.1 BMPs that are currently utilized at the El Cajon Facility;
27                 22.2 BMPs identified, developed, and implemented pursuant to this
28          Agreement and/or the Storm Water Permit;

                                                   12
                                                                                20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.179 Page 13 of 30


1                  22.3 The specific individual(s) or position(s) responsible for compliance
2           with the Storm Water Permit;
3                  22.4 A detailed site map that includes at a minimum all information required
4           by the Storm Water Permit; and
5                  22.5 A description of each industrial activity, potential pollutant sources,
6           and each potential pollutant associated with each industrial activity and/or pollutant
7           source.
8           23.    Plaintiffs shall provide reasonable and material comments, if any, to
9     Defendant within thirty (30) days of receipt of any revised SWPPP and M&RP. Within
10    forty-five (45) days of receiving comments from Plaintiffs, Defendant shall incorporate
11    Plaintiffs’ reasonable and material comments into any revised SWPPP and/or M&RP or
12    shall justify in writing to Plaintiffs why any comment is not incorporated. Any disputes as
13    to the adequacy of the SWPPP and/or M&RP shall be resolved pursuant to the Dispute
14    Resolution Procedures of this Agreement set forth in Section VI below.
15          24.    Additional and Ongoing Revisions to SWPPP and/or M&RP. Defendant shall
16    revise its SWPPPs and/or M&RPs if there are any material changes in the El Cajon
17    Facility’s operations that may possibly affect the quality of storm water discharges at the
18    El Cajon Facility, including but not limited to changes to storm water Discharge
19    Location(s) or changes or additions to the BMPs at the El Cajon Facility resulting from an
20    Action Plan. Plaintiffs may review and comment on the revised SWPPP and/or M&RP if
21    a significant revision has been made, e.g., change or reduction of Discharge Locations,
22    implementation of advanced BMPs, removal of a constituent to be sampled, etc. Defendant
23    will incorporate Plaintiffs’ reasonable and material comments concerning material and
24    significant revisions into any revised SWPPP and/or M&RP or shall justify in writing why
25    any comment is not incorporated.
26          25.    Future Pollutant Source Assessments. Defendant may remove a constituent
27    from their El Cajon Facility’s SWPPP and M&RP and from Table 1 in this Agreement if
28    new information becomes available supporting an amended SWPPP pollutant source

                                                  13
                                                                                20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.180 Page 14 of 30


1     assessment relating to the constituent, including—consistent with Sections XII.D.2.b and
2     c of the 2014 Storm Water Permit—a demonstration that (a) a Numeric Level
3     exceedance(s) is attributable solely to the presence of non-industrial pollutant sources or
4     to the presence of the pollutant in the natural background that has not been disturbed by
5     industrial activities; or (b) where the pollutant is also present due to industrial activities,
6     the pollutant contribution from the industrial activities by itself does not result in a Numeric
7     Level exceedance(s), and the following is satisfied: (i) Defendant submit a written
8     evaluation in support of the amended SWPPP pollutant source assessment determination
9     to a mutually agreed upon third-party consultant for review, and (ii) the third party
10    consultant subsequently concurs with Defendant’s evaluation. Defendant shall be
11    responsible for all expenses related to the assessment review and determination. If
12    Plaintiffs have conducted their Annual Site Inspection (per paragraph 27 below) prior to
13    submission of the written evaluation, Plaintiffs shall be provided an opportunity to conduct
14    an additional site inspection to support their written response prior to submission of the
15    issue to the third-party consultant.
16    IV.   COMPLIANCE MONITORING AND REPORTING
17          26.    Annual Site Inspections. Each Reporting Year until the Termination Date of
18    this Agreement, Plaintiffs and their representatives may conduct up to one (1) noticed site
19    inspection per Reporting Year (“Annual Site Inspection”). The Annual Site Inspection
20    shall be limited to (1) an inspection of the storm water pollution prevention systems,
21    including BMPs, improvements, and industrial operations that come into contact with
22    storm water; and (2) collection of storm water samples from QSEs that result in a discharge
23    at a Discharge Location. The Annual Site Inspection shall occur during normal business
24    hours, and Plaintiffs shall provide Defendant with three (3) business days’ notice of an
25    intended inspection. Plaintiffs will confirm with Defendant at least twenty-four (24) hours
26    prior to the start of an Annual Site Inspection that there is sufficient rainfall such that
27    Plaintiffs intend to conduct their Annual Site Inspection during a QSE. Plaintiffs will make
28    efforts to conduct their Annual Site Inspection during a QSE, but a lack of a QSE will not

                                                     14
                                                                                   20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.181 Page 15 of 30


1     prevent Plaintiffs from conducting an Annual Site Inspection. During all Annual Site
2     Inspections, Plaintiffs’ representatives shall wear safety goggles, hard hats, vests, steel-
3     toed boots, and any other appropriate personal protective equipment and remain in the
4     presence of Defendant’s representatives at all times, and Plaintiffs shall sign a standard
5     Release and Waiver Agreement with Defendant including, but not limited to, covering any
6     personal injury or damage that Plaintiffs, their representatives, or assigns could incur
7     during or as a result of an Annual Site Inspection and limiting use of videographic,
8     photographic, or other recordings to the Dispute Resolution Process. Plaintiffs’ inspection
9     team shall consist of no more than six (6) persons. Notice of any inspection under this
10    paragraph shall be provided by telephone and electronic mail to all of the following
11    individuals for Defendant:
12
13          Catherine Riegle Finley, Esq.
14          Senior Legal Counsel
15          USA Waste of California, Inc.
16          (818) 252-3141
17          CRiegle@wm.com
18
19          Bill Bixler
20          Senior District Manager
21          USA Waste of California, Inc.
22          (619) 596-5183
23          BBixler@wm.com
24
25          27.    During the Annual Site Inspection, Plaintiffs and/or their representatives shall
26    be allowed access to the El Cajon Facility’s SWPPPs and M&RPs. In addition, during the
27    Annual Site Inspection, Plaintiffs and/or their representatives may collect split samples of
28    discharges from QSEs at the El Cajon Facility, consistent with the sampling requirements

                                                   15
                                                                                 20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.182 Page 16 of 30


1     of the Storm Water Permit. Plaintiffs shall provide Defendant with properly preserved split
2     samples. Plaintiffs shall submit any samples collected by them or their representatives to a
3     certified California laboratory for analysis. Any onsite measurements by Plaintiffs such as
4     pH shall be taken by a properly trained operator with properly calibrated instruments.
5     Defendant shall have an opportunity to take concurrent measurements using their own
6     equipment. Copies of the complete laboratory reports shall be provided to Defendant
7     within ten (10) business days of receipt. Plaintiffs shall bear all costs of inspection,
8     sampling, and analysis.
9           28.    Reporting and Documents. Until the Termination Date of this Agreement,
10    Defendant shall copy Plaintiffs on all final documents related to storm water discharges at
11    the El Cajon Facility that are required to be submitted by the Storm Water Permit and are
12    submitted to the Regional Board and/or State Board and/or any State or local agency or
13    municipality. Such reports and documents shall be provided to Plaintiffs concurrently as
14    they are sent to the agencies and/or municipalities. Until the Termination Date of the
15    Agreement, any material correspondence related to Defendant’s compliance with the Storm
16    Water Permit or storm water discharges received by Defendant from any regulatory
17    agency, State or local agency, county, or municipality shall be provided to Plaintiffs within
18    ten (10) business days of receipt by Defendant.
19          29.    Compliance Monitoring and Oversight. Defendant shall pay a combined total
20    of Ten Thousand dollars ($10,000.00) to compensate Plaintiffs for costs and fees to be
21    incurred for monitoring the El Cajon Facility’s compliance with this Agreement, including,
22    but not limited to, anticipated costs and fees related to Annual Site Inspections. Payment
23    shall be made within thirty (30) days of the Effective Date payable to Coastal
24    Environmental Rights Foundation via certified U.S. Mail or commonly accepted carrier to
25    1140 South Coast Highway 101 Encinitas, California 92024.
26          30.    Action Plan Payment. Defendant shall pay a combined total of seven thousand
27    five hundred dollars ($7,500.00) per Action Plan, deemed to be full payment for all of
28    Plaintiffs’ costs to review and comment on any Action Plan submitted. Payment shall be

                                                   16
                                                                                 20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.183 Page 17 of 30


1     made within thirty (30) days of the submittal of an Action Plan and payable to Coastal
2     Environmental Rights Foundation via certified U.S. Mail or commonly accepted carrier to
3     1140 South Coast Highway 101 Encinitas, California 92024.
4     V.    Environmental Project, Reimbursement of Fees and Costs, and Stipulated
5           Payments
6           31.    Environmental Project. To remediate the alleged environmental harms
7     resulting from non-compliance with the Storm Water Permit alleged in the Complaint,
8     Defendant agrees to make a combined total payment of Seventeen Thousand Five Hundred
9     dollars ($17,500.00) to San Diego Audubon to fund environmental project activities that
10    will reduce or mitigate the impacts of storm water pollution from industrial activities on
11    the Southern California Bight and its tributaries. Payment shall be made payable to: San
12    Diego Audubon, Attn: Chris Redfern, 4010 Morena Blvd, San Diego, California 92117
13    within thirty (30) days of the Effective Date of this Agreement. Any Party may request an
14    end-of-expenditure update from San Diego Audubon.
15          32.    Reimbursement of Coast Law Group’s Fees and Costs. Defendant shall pay a
16    combined total of sixty-four thousand dollars ($64,000.00) to Coast Law Group, LLP and
17    San Diego Coastkeeper to reimburse investigation fees and costs, expert/consultant fees
18    and costs, and reasonable attorneys’ fees incurred as a result of investigating and preparing
19    the lawsuit and negotiating this Agreement. Payments shall be made within thirty (30)
20    days of the Effective Date and payable to: Coast Law Group, LLP, Attn: Livia Borak
21    Beaudin via certified U.S. Mail or commonly accepted carrier to 1140 South Coast
22    Highway 101 Encinitas, California 92024.
23          33.    Stipulated Payments. Defendant shall make a combined remediation payment
24    of one thousand five hundred dollars ($1,500.00) as the sole remedy for each missed
25    deadline included in this Agreement, not excused by Force Majeure or agreement by
26    Plaintiffs. Payments for a missed deadline shall be used to fund environmental project
27    activities that will benefit the Southern California Bight and its tributaries. Defendant shall
28    have thirty (30) days from notification to cure any missed deadline (i.e., submit the

                                                    17
                                                                                  20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.184 Page 18 of 30


1     outstanding deliverable) or, in the alternative, invoke the Dispute Resolution Procedures
2     set forth in Section VI below. Unless Dispute Resolution Procedures have been invoked,
3     Defendant agrees to make the stipulated payment within thirty (30) days of notification of
4     a missed deadline to San Diego Audubon, Attn: Chris Redfern, 4010 Morena Blvd, San
5     Diego, California 92117. Defendant shall provide Plaintiffs with a copy of each such
6     payment at the time it is made.
7     VI.   DISPUTE RESOLUTION
8           34.       This Court shall retain jurisdiction over this matter until the Termination Date
9     for the purposes of implementing and enforcing the terms and conditions of this Agreement
10    and adjudicating all disputes among the Parties that may arise under the provisions of this
11    Agreement. The Court shall have the power to enforce this Agreement with all available
12    legal and equitable remedies, including contempt.
13          35.       Meet and Confer. A Party to this Agreement shall invoke the dispute
14    resolution procedures (“Dispute Resolution Procedures”) of this Section by notifying all
15    other Parties in writing of the matter(s) in dispute. The Parties shall then meet and confer
16    in good faith (either telephonically or in person) in an attempt to resolve the dispute
17    informally over a period of ten (10) business days from the date of receipt of the notice.
18    Parties may elect to extend this time in an effort to resolve the dispute without court
19    intervention.
20          36.       Formal Dispute Resolution. If the Parties cannot resolve a dispute by the end
21    of meet and confer informal negotiations, the Party initiating the Dispute Resolution
22    Procedures may invoke formal dispute resolution (“Formal Dispute Resolution”) by filing
23    a motion before the United States District Court for the Southern District of California.
24    The Parties agree to request an expedited hearing schedule on the motion if requested by
25    any Party. The Formal Dispute Resolution process described in this Section VI shall be
26    the sole and exclusive remedy for judicially resolving and enforcing any and all disputes
27    between the Parties regarding the subject matter of this Consent Decree.
28    ///

                                                      18
                                                                                    20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.185 Page 19 of 30


1           37.    Burden of Proof. The burden of proof for Formal Dispute Resolution shall be
2     in accordance with applicable law.
3                         37.1 In the event of any disagreement or dispute between Plaintiffs
4           and Defendant over the necessity or appropriateness of implementing any particular
5           BMP or set of BMPs, Defendant shall bear the burden of demonstrating that their
6           BMPs, collectively, constitute BAT/BCT for the El Cajon Facility, or that they are
7           in compliance with the terms of this Agreement.
8           38.    Costs and Fees. The Parties shall be entitled to seek fees and costs incurred in
9     filing or opposing any motion made to the Court for the purpose of Formal Dispute
10    Resolution in Section VI, according to the costs and fees provisions set forth in the Section
11    505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), and applicable case law interpreting
12    such provisions.
13          39.    Force Majeure. No Party shall be considered to be in default in the
14    performance of any of its obligations under this Agreement when performance becomes
15    impossible, illegal, or is prevented by circumstances beyond the Party’s control, including
16    Force Majeure, which includes any act of god, war, fire, earthquake, windstorm, flood, or
17    natural catastrophe; civil disturbance, vandalism, sabotage, or terrorism; restraint by court
18    order or by any public authority or agency; inability to proceed due to pending litigation
19    under the California Environmental Quality Act; action or non-action by, or inability to
20    obtain the necessary authorizations, approvals, or permits from, any governmental agency;
21    or inability to obtain equipment or materials from the marketplace if such materials or
22    equipment are not reasonably available, though the cost of such material or equipment is
23    not a factor in whether it is reasonably available; equipment damage that is beyond
24    Defendant’s control; and other unforeseeable circumstances beyond the control of the
25    Parties and that the affected Party cannot avoid even by using its best efforts. Impossibility
26    and/or Force Majeure shall not include normal inclement weather. Except in the case of
27    any catastrophic event that precludes normal banking and funds transfers such as
28    emergency closing of the Federal Reserve Banking system, financial inability to pay for

                                                    19
                                                                                 20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.186 Page 20 of 30


1     improvements will not be considered to be circumstances beyond Defendant’s control.
2     Any Party seeking to rely upon this paragraph to excuse or postpone performance shall
3     have the burden of establishing that it could not reasonably have been expected to avoid
4     the impossibility or Force Majeure event and which by exercise of due diligence has been
5     unable to overcome the failure or performance. Delay in compliance with a specific
6     obligation under this Agreement due to impossibility and/or Force Majeure as defined in
7     this paragraph shall not excuse or delay compliance with any or all other obligations
8     required under this Agreement.
9                 39.1 If Defendant seeks to rely upon paragraph 39 to excuse or postpone
10          performance, they shall notify Plaintiffs in writing as soon as possible, but in no
11          event more than fifteen (15) business days of the date that Defendant learns of the
12          event or circumstance that caused or would cause a violation of this Agreement
13          (hereinafter referred to as the “Notice of Nonperformance”). Failure to send a Notice
14          of Nonperformance shall not be a missed deadline.
15                39.2 Within thirty (30) days of sending the Notice of Nonperformance,
16          Defendant shall send Plaintiffs a detailed description of the reason for the
17          nonperformance and the specific obligations under the Agreement that are or have
18          been affected by the Force Majeure. They shall describe the anticipated length of
19          time the delay may persist, the cause or causes of the delay, the measures taken or
20          to be taken by Defendant to prevent or minimize the delay, the schedule by which
21          the measures shall be implemented, and the anticipated date of compliance.
22          Defendant shall adopt all reasonable measures to avoid and minimize such delays.
23          Failure to send such description shall not be a missed deadline.
24                39.3 The Parties shall meet and confer in good faith concerning the non-
25          performance and, where the Parties concur that Defendant’s nonperformance is
26          excused or postponed pursuant to paragraph 39, despite the timely good faith efforts
27          of the Parties, new deadlines shall be established.
28    ///

                                                  20
                                                                               20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.187 Page 21 of 30


1                  39.4 If the Parties disagree on a Notice of Nonperformance, or in the event
2           that the Parties cannot timely agree on the terms of new performance deadlines or
3           requirements or on an extension of time to informally resolve their disagreement,
4           either Party shall have the right to invoke the Dispute Resolution Procedures. If the
5           disagreement cannot be resolved informally and Formal Dispute Resolution is
6           invoked, Defendant shall bear the burden during Formal Dispute Resolution of
7           proving that any delay in performance of any requirement of this Agreement was
8           caused or will be caused by impossibility and/or Force Majeure and the extent of
9           any delay attributable to such circumstances.
10    VII. MUTUAL RELEASE OF LIABILITY AND COVENANT NOT TO SUE
11          40.    Plaintiffs’ Release. Upon the Effective Date of this Agreement, CERF and
12    Coastkeeper, on their own behalf and on behalf of their current and former officers,
13    directors, employees, and each of their successors and assigns; and their agents, attorneys,
14    and other representatives, release all persons including, without limitation, Defendant (and
15    each of its direct and indirect parent and subsidiary companies and affiliates; and its
16    respective current and former officers, directors, members, employees, shareholders; and
17    each of its predecessors, successors, and assigns; and each of its agents, attorneys,
18    consultants, and other representatives) from and waive all claims alleged in this action,
19    including all claims for fees (including fees of attorneys, experts, and others), costs,
20    expenses, or any other sum incurred or claimed for matters related to Plaintiffs’ Notice
21    Letter and/or Complaint and/or the Formal Dispute Resolution Process in Section VI up to
22    the Termination Date of this Agreement, except for fees and costs that may be awarded in
23    connection with the Formal Dispute Resolution Process pursuant to paragraph 39.
24          41.    Defendant’s Release. Upon the Effective Date of this Agreement, Defendant,
25    on its own behalf and on behalf of its current and former officers, directors, employees,
26    members and each of its successors and assigns, and their agents, attorneys, and other
27    representatives, release Plaintiffs (and their current and former officers, directors,
28    employees, members, direct and indirect parents, subsidiaries, and affiliates; and each of

                                                   21
                                                                                20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.188 Page 22 of 30


1     their successors and assigns, and their agents, attorneys, and other representatives) from
2     and waive all claims alleged in this action, including all claims for fees (including fees of
3     attorneys, experts, and others), costs, expenses, or any other sum incurred or claimed for
4     matters related to Plaintiffs’ Notice Letter and/or Complaint and/or the Formal Dispute
5     Resolution Process in Section VI up to the Termination Date of this Agreement, except for
6     fees and costs that may be awarded in connection with the Formal Dispute Resolution
7     Process pursuant to paragraph 39.
8           42.    Nothing in this Agreement limits or otherwise affects any Party’s right to
9     address or take any position that it deems necessary or appropriate in any formal or
10    informal proceeding before the State Board, Regional Board, EPA, or any other
11    administrative body on any other matter relating to Defendant’s compliance with the Storm
12    Water Permit or the Clean Water Act occurring or arising after the Effective Date of this
13    Agreement.
14          43.    The Parties acknowledge that they are familiar with section 1542 of the
15    California Civil Code, which provides:
16                 A general release does not extend to claims that the creditor or
17                 releasing party does not know or suspect to exist in his or her
18                 favor at the time of executing the release and that, if known by
19                 him or her, would have materially affected his or her settlement
20                 with the debtor or released party.
21    The Parties hereby waive and relinquish any rights or benefits they may have under
22    California Civil Code section 1542 with respect to any other claims against each other
23    arising from or related to the allegations, matters, and claims as set forth in the 60-Day
24    Notice for storm water pollution discharges at the El Cajon Facility and/or this Consent
25    Decree up to and including the Termination Date of this Agreement, except in connection
26    with the Formal Dispute Resolution Process related to violations or breaches of this
27    Agreement.
28    ///

                                                   22
                                                                                 20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.189 Page 23 of 30


1     VIII. MISCELLANEOUS PROVISIONS
2           44.    No Admission of Liability. Neither this Agreement, nor the implementation
3     of additional BMPs, nor any payment pursuant to the Agreement shall constitute or be
4     construed as a finding, adjudication, admission, or acknowledgment of any fact, law, or
5     liability, nor shall it be construed as an admission of violation of any law, rule, or
6     regulation. Defendant maintains and reserve all defenses they may have to any alleged
7     violations that may be raised in the future.
8           45.    Construction. The language in all parts of this Agreement shall be construed
9     according to its plain and ordinary meaning, except as to those terms defined in the Storm
10    Water Permit, the Clean Water Act, or specifically herein.
11          46.    Choice of Law. The laws of the United States of America and of the State of
12    California for state law questions shall govern this Agreement.
13          47.    Severability. In the event that any provision, paragraph, section, or sentence
14    of this Agreement is held by a court to be unenforceable, the validity of the enforceable
15    provisions shall not be adversely affected.
16          48.    Correspondence. Unless specifically provided for in this Consent Decree, all
17    notices required herein or any other correspondence pertaining to this Consent Decree shall
18    be sent by U.S. mail or electronic mail as follows:
19
20          If to Plaintiff Coastkeeper:
21          San Diego Coastkeeper
22          Attn: Matt O’Malley
23          2825 Dewey Rd, Suite 207
24          San Diego, CA 92106
25          Email: matt@sdcoastkeeper.org
26    ///
27    ///
28    ///

                                                     23
                                                                               20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.190 Page 24 of 30


1           If to Plaintiff CERF:
2           Coastal Environmental Rights Foundation
3           Attn: Sara Kent
4           1140 South Coast Highway 101
5           Encinitas, CA 92024
6           Email: sara@cerf.org
7
8           With Copy to:
9           Coast Law Group LLP
10          Attn: Livia Beaudin
11          1140 South Coast Hwy 101
12          Encinitas, CA 92024
13          Email: livia@coastlawgroup.com
14
15          If to USA Waste of California, Inc:
16          Bill Bixler
17          Senior District Manager
18          USA Waste of California, Inc.
19          (619) 596-5183
20          BBixler@wm.com
21
22          With Copies to:
23          Catherine Riegle Finley, Esq.
24          Senior Legal Counsel
25          USA Waste of California, Inc.
26          (818) 252-3141
27          CRiegle@wm.com
28    ///

                                                  24
                                                                       20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.191 Page 25 of 30


1           49.      Notifications of communications shall be deemed submitted three (3) business
2     days after having been sent via U.S. mail or the day of sending notification or
3     communication by electronic mail.          Any change of address or addresses shall be
4     communicated in the manner described above for giving notices.
5           50.      Effect of Consent Decree. Except as provided herein, Plaintiffs do not, by their
6     consent to this Consent Decree, warrant or aver in any manner that Defendant’s compliance
7     with this Consent Decree will constitute or result in compliance with any federal or state
8     law or regulation. Nothing in this Consent Decree shall be construed to affect, limit, or
9     increase in any way the obligation of Defendant to comply with all federal, state, and local
10    laws and regulations governing any activity required by this Consent Decree.
11          51.      Counterparts. This Consent Decree may be executed in any number of
12    counterparts, all of which together shall constitute one original document. Telecopy, email
13    of a .pdf signature, or facsimile copies of original signature shall be deemed to be originally
14    executed counterparts of this Consent Decree.
15          52.      Modification of the Consent Decree. This Consent Decree, and any provisions
16    herein, may not be changed, waived, discharged, or terminated unless by a written
17    instrument, signed by the Parties.
18          53.      Full Settlement. This Consent Decree constitutes a full and final settlement of
19    this matter.
20          54.      Integration Clause. This is an integrated Consent Decree. This Consent
21    Decree is intended to be a full and complete statement of the terms of the agreement
22    between the Parties and expressly supersedes any and all prior oral or written agreements,
23    covenants, representations, and warranties (express or implied) concerning the subject
24    matter of this Consent Decree.
25          55.      Authority of Counsel. The undersigned representatives for Plaintiffs and
26    Defendant each certify that he/she is fully authorized by the Party whom he/she represents
27    to enter into the terms and conditions of this Consent Decree.
28    ///

                                                     25
                                                                                   20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.192 Page 26 of 30


1           56.    Authority of Parties. Each Party certifies that its undersigned representative(s)
2     is fully authorized to enter into this Consent Decree, to execute it on behalf of that Party,
3     and to legally bind that Party to the terms of this Consent Decree.
4           57.    The Parties, including any successors or assigns, agree to be bound by this
5     Consent Decree and not to contest its validity in any subsequent proceeding to implement
6     or enforce its terms.
7           IN WITNESS WHEREOF, the undersigned have executed this Consent Decree as
8     of the date first set forth below.
9
10          APPROVED AS TO CONTENT
11
12          Dated:        2/13/2020          By:    /s/Catherine Stiefel
13                                           Name: Catherine Stiefel
14                                           Title: Board President
15                                           San Diego Coastkeeper
16
17          Dated:        2/20/2020          By:    /s/Sara Kent
18                                           Name:         Sara Kent
19                                           Title: Programs Director
20                                           Coastal Environmental Rights Foundation
21
22          Dated:        2/11/2020          By:    /s/Larry Metter
23                                           Name:         Larry Metter
24                                           Title: President Southern California area
25                                           USA Waste of California, Inc.
26    ///
27    ///
28    ///

                                                   26
                                                                                 20-CV-233 JLS (WVG)
     Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.193 Page 27 of 30


1           APPROVED AS TO FORM
2
3           Dated:     2/20/2020         By:    /s/Livia Borak Beaudin
4                                        Livia Borak Beaudin
5                                        Coast Law Group LLP
6                                        Attorneys for CERF
7
8           Dated:     2/24/2020         By:    /s/Matt O’Malley
9                                        Matt O’Malley
10                                       Attorney for San Diego Coastkeeper
11
12          Dated:     2/11/2020         By:    /s/Catherine Riegle Finley
13                                       Catherine Riegle Finley
14                                       Attorney for USA Waste of California, Inc.
15
16          IT IS SO ORDERED.
17
18    Dated: April 15, 2020
19
20
21
22
23
24
25
26
27
28

                                               27
                                                                             20-CV-233 JLS (WVG)
Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.194 Page 28 of 30



                                           Exhibit A
    •   Good housekeeping and exposure minimization BMPs:

           1. Transfer Station
                  ▪ Staff will be educated to store deposited material (e.g., solid waste, green
                      waste, etc.) within the building under cover at all times unless
                      operationally infeasible.
                  ▪ If material cannot be stored under cover, tarps will be placed over material
                      during precipitation events when feasible.
                  ▪ Increased sweeping around the area when necessary.
                  ▪ Rumble strips will be maintained at the exit to minimize material tracking
                      from the site.
           2. Buy-back Center Area
                  ▪ Recyclables will be stored indoors and/or covered bins when feasible.
                  ▪ Staff will be educated to minimize loading of recyclable material during
                      rain events.
           3. Tire Storage
                  ▪ Tires will be stored under roof.
                  ▪ Staff will be educated to minimize loading of tires during rain events.
           4. The existing infiltration basins/bioswales at SW-1, SW-5, and SW-9 will be
              maintained.
           5. Collection Vehicle Parking
                  ▪ Collection Vehicles will be adequately maintained.
                  ▪ Windshield washer buckets will be covered and/or stored indoors during
                      rain events.
           6. Wash Rack / Bin Cleaning
                  ▪ Staff will be educated to maintain existing berms and curtains to contain
                      and convey wash water to the sanitary sewer.
           7. Bin Storage
                  ▪ Bins will be stored on their sides or covered to minimize rainwater
                      exposure, minimize deterioration, and cleaned to the extent possible.

    •   Structural BMP Feasibility Evaluations:

           1. Offsite discharge to MS4 and/or flood control channel
                 ▪ Evaluate the potential to treat industrial stormwater, including associated
                      infrastructure such as pump stations and equalization storage.
                 ▪ Evaluate cost and potential implementation schedule.
           2. Offsite discharge to sewer
                 ▪ Evaluate the potential for the City of El Cajon to accept industrial
                      stormwater discharges into the sanitary sewer collection system, including
Case 3:20-cv-00233-JLS-WVG Document 15 Filed 04/15/20 PageID.195 Page 29 of 30



                      associated infrastructure such as pump stations and equalization storage, to
                      meet the sanitary discharge rate requirement.
                 ▪ Evaluate cost and potential implementation schedule
          3. Infiltration
                 ▪ Evaluate the potential to infiltrate industrial stormwater at outfalls where
                      this may be feasible, including associated infrastructure such as pump
                      stations and equalization storage
                 ▪ Evaluate cost and potential implementation schedule
          4. For each alternative, evaluate the feasibility of segregating non-industrial
             stormwater (e.g., employee parking areas, rooftops, etc.)
                                                                                                                                                                                                                                                      Exhibit
                                                                                                                                                                                                                             Case 3:20-cv-00233-JLS-WVG       B
                                                                                                                                                                                                                                                         Document 15 Filed 04/15/20 PageID.196 Page 30 of 30

                                                                                                                                                                                                                                                                 INFILTRATION BASIN/BIOSWALE
                                                                                                                                                                                                                                                                                                                                                                                                 LEGEND
                                                                                                                                                                                                                               WEST BRADLEY AVENUE                                                                    SW-1                                                          STORMWATER DISCHARGE LOCATION AND COMPLIANCE
                                                                                                                                                                                                                                                                                                                                                                                    MONITORING LOCATION

                                                                                                                                                                                                                     H                                                                                                                                                              STORMWATER DISCHARGE LOCATION

                                                                                                                                                                                                                                                                                                                                                                                    PROPERTY BOUNDARY

                                                                                                                                                                                                                                DA-6                                                                                                                                                DRAINAGE AREA BOUNDARY
                                                                                                                                                   SW-8                                                          3
                                                                                                                                                                                                                                            ADMIN                                                                                                                                   SURFACE WATER FLOW DIRECTION
                                                                                                                                                                                                                                           BUILDING
                                                                                                                                                                                                                                                                                               8                                                                                    STORMDRAIN PIPE AND FLOW DIRECTION
                                                                                                                                                                                  FO
                                                                                                                                                                                    RE                       3                                                                    7                                                                                                 STORM DRAIN WITH DRAIN INLET PROTECTION
                                                                                                                                                                                       ST
                                                                                                                                                                                         ER
                                                                                                                                                                                              CR                             DA-4          DA-5                                                                                                                                     DOWNSPOUT
                                                                                                                                                                                                   EE                                                                                                                 10
                                                                                                                                                                                                     K                                                                                                                                                                              OIL-WATER SEPARATOR
                                                                                                                                                                                                                                                                         DA-7
                                                                                                                                                                                                                                           18               4                                                           DA-8                                                        CONCRETE WALL
                                                                                                                                                     LL AVENUE




                                                                                                                                                                                                                                                                                                   9                                                                                PORTA POTTIE
                                                                                                                                                                                                                                                                                                                             11       19                                  H         HYDRANT
                                                                                                                                                                                                                                                                                                       SCALE
                                                                                                                                                                                                                                                                                                                                                                                    NON-INDUSTRIAL AREA
                                                                                                                                                                                                                                                                 5
                                                                                                                                                  N. MARSHA




                                                                                                                                                                          DA-1                                                 18                                                      1                                                                                            BERM OR CURB
                                                                                                                                                                                                         2                                                      65
                                                                                                                                                                                                                                                                                                                                                                                    CONCRETE DITCH
                                                                                                                                                                              2                                  SW-5                                                        12                                                                                                     INFILTRATION BASIN/BIOSWALE
                                                                                                                                                                                                         DA-3
N:\CACADD\W\WASTE MANAGEMENT\WASTE MANAGEMENT-LA0429B\EL CAJON\FIGURES\ELCAJON_SITEMAP - Last Saved by: SBerdy on 1/15/20




                                                                                                                                                                                                                                                                                           5                            DA-9                                          1        COLLECTION VEHICLE PARKING
                                                                                                                                                                                                                                            SW-6
                                                                                                                                           SW-9                      INFILTRATION BASIN/BIOSWALE                                                                                                                                                                      2        BIN AND TOTER STORAGE
                                                                                                                                                                                                                         H
                                                                                                                                                                                                                                                                                                                                                                      3        EMPLOYEE PARKING
                                                                                                                                                                                                                                    16                                                                                                                                4        MAINTENANCE BUILDING 1
                                                                                                                                                                                                                                                        SW-2                                                                                                          5        AST OIL STORAGE
                                                                                                                                        INFILTRATION                                                                                                                              13
                                                                                                                                     BASIN/BIOSWALE                                                                                                                                                                                                                   6        HAZARDOUS MATERIALS STORAGE
                                                                                                                                                                                                                                                17                                 H                           SW-3                                                   7        SCALE HOUSE
                                                                                                                                                                                1
                                                                                                                                                                   DA-12                                                                                                                                                                                              8        C & D TIPPING
                                                                                                                                                                                                                                                                                                                                                                      9        RECYCLABLES MSW TRANSFER

                                                                                                                                                                                                                                     15                         16                                                                O'CONNOR STREET                     10       COVERED GLASS CONTAINER
                                                                                                                                                                                                                                                                                                                                                                      11       TRANSFER TRUCK TURNAROUND
                                                                                                                                                                                                                                                                                                                                                                      12       DIESEL FUEL DISPENSERS
                                                                                                                                                                                                                                                                                                                                                                      13       BUY-BACK CENTER
                                                                                                                                                                                                                     1              19                                                                                                                                14       AST: 3 - 15,000 GAL. LNG TANKS
                                                                                                                                                                                                                                                                                                                                                                      15       MAINTENANCE BUILDING 2
                                                                                                                                                                                                                                                                                                                                                                      16       WASH RACK
                                                                                                                                                                                                                                                                                                                                                                      17       PAINT BOOTH
                                                                                                                                                                         DA-11                                                                       SW-4
                                                                                                                                                                                                                                    DA-2                                                                                                                              18       PARTS AND EQUIPMENT STORAGE
                                                                                                                                                                                                                                                                                                                                                                      19       OIL-WATER SEPARATOR

                                                                                                                                                                                                                                                                                                       14
                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                          DA-10




                                                                                                                                                                                                                                                                                                                                                                                              SITE PLAN
                                                                                                                                                                                                                                                                                                                                                                              STORMWATER POLLUTION PREVENTION PLAN
                                                                                                                                                                                                                                                                                                                                                                                       EL CAJON HAULING AND
                                                                                                                                                                                                                                                                                                                                                                                EL CAJON TS/TRANSFER AND RECYCLING
                                                                                                                                                                                                                                                                                                                                                                              1001 WEST BRADLEY AVENUE, EL CAJON, CA
                                                                                                                            NOTES:

                                                                                                                            1.   SERVICE LAYER CREDITS: SOURCE: GOOGLE EARTH, VIA QGIS-OPENLAYERS-PLUGIN.

                                                                                                                            2.   COORDINATE SYSTEM: NAD83 CALIFORNIA STATE PLANES, ZONE VI, US FOOT.                                                                                                                                       0               100'   N                                                           FIGURE
                                                                                                                            3.   ORIGINAL SITE MAP CREATED BY GOLDER ASSOCIATES IN 2014. MINOR SITE MAP REVISIONS PERFORMED BY GEOSYNTEC IN DECEMBER 2019.
                                                                                                                                                                                                                                                                                                                                               SCALE IN FEET                                                                    3
                                                                                                                                                                                                                                                                                                                                                                      PROJECT NO: LA0555                   JANUARY 2020
